Citation Nr: 1511903	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, to include as due exposure to herbicides and other substances. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1966 to September 1970. 

The matter on appeal comes before the Board of Veterans Appeals (Board) from a May 2009 rating decision by the Department of Veteran's Affairs, Regional Office located in Nashville, Tennessee (RO), which reopened the previously denied claim for entitlement to service connection for diabetes mellitus, but confirmed and continued the denial of the underlying claim. 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service, and his exposure to herbicides, including Agent Orange, was not shown.   The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's April 2005 rating decision relates to an unestablished fact (in-service injury and a medical nexus) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

CONCLUSIONS OF LAW
 
1.  The April 2005 rating decision which denied the Veteran's service connection claim for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  Since the 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Preliminarily, the Board notes that the previously denied claim described below on appeal is being reopened and is subject to additional development on remand. Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.

2.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for diabetes mellitus.  Implicit in the claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for diabetes mellitus has been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally submitted his claim for service connection for diabetes mellitus in December 2004.  In connection with his claim, the RO reviewed the Veteran's service treatment records, service personnel records, and post-service VA treatment records. 

The Veteran's service treatment records do not show any indication of diabetes mellitus.  The report of an August 1970 examination prior to separation shows that the Veteran's endocrine system was evaluated as normal and that urinalysis was negative for sugar and albumin.  Post-service VA treatment records show that the Veteran's diabetes mellitus had an onset in 1997.  See May 2001 VA treatment record. 

The Veteran's service personnel records do not show that he was ever physically present in the Republic of Vietnam for active duty service.  A January 2005 PIES response noted that a Joint Service Records and Research Center (JSRRC) search revealed that the Veteran was attached to a naval unit that could have been assigned to ship or to shore, and for Department of Defense purposes the unit was credited with Vietnam service from March 1968 to April 1968.  However, the Veteran's service records did not provide conclusive proof of his physical presence in Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  As such, in-service exposure to herbicides cannot be presumed.  38 C.F.R. § 3.309(e). 

The Veteran asserts that his exposure to Agent Orange was secondary to working on helicopters that had recently returned from Vietnam.  The Veteran contends that he helped to maintain aircrafts that had landed in Vietnam, which included cleaning these aircrafts with waterless cleaners that required to be rubbed on and wiped off.  The Veteran believed that he was exposed to Agent Orange while cleaning the aircrafts that that had returned from Vietnam.   See January 2005 statement in support of the case. 

In April 2004, the RO denied the Veteran's claims for service connection for diabetes mellitus.  The denial was predicated on the findings that there was no evidence of diabetes shown in service or within the first year following separation from service, or evidence that the disorder was otherwise related to service.  It was also noted that the presumptive service connection for diabetes mellitus was not warranted because the evidence failed to show the Veteran was exposed to herbicides during his period of service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The RO's April 2005 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

In August 2006, the Veteran sought to reopen his previously denied claim. 

The Veteran now asserts that his diabetes mellitus is result of his exposure to jet fuel (JP5) while maintaining aircrafts during his period of service.  The Veteran reported that he was exposed to jet fuel on a daily basis.  He reports jet fuel (JP5) contains Benzine which has been associated with the development of diabetes mellitus.  In addition, the Veteran reported that he has contacted 10 of his former fellow unit members, who performed similar duties of aircraft maintenance as the Veteran during service, and out of those 10 men, 8 of them have been diagnosed with diabetes mellitus.  The Veteran has also submitted an October 2011 private medical statement from Dr. R.J.J. that supports the proposition that his diabetes mellitus is related to his period of service, to include his exposure to jet fuel.  

Notably, the records also contains a May 2009 memorandum from the JSRRC, in which it was noted an extensive search was conducted regarding information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, JSRRC has not found any evidence that indicates Navy or Coast Guard ships transported Tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircrafts that flew over Vietnam or equipment that was used in Vietnam. JSSRC could not provide any evidence to support the Veteran's assertion of his exposure to Agent Orange while servicing aboard a naval ship during the Vietnam era. 

Upon review of the record, the Board finds that the evidence received since the April 2005 rating decision is new and material.  Specifically, the newly submitted lay statements and medical evidence relating to the Veteran's exposure to jet fuel (JP5), when taken together with the evidence previously on file, are material and relate to an unestablished fact necessary to substantiate the claim.  They provide a basis to reopen the claim for entitlement to service connection for diabetes mellitus. 

The petition to reopen previously denied claim for service connection for diabetes mellitus is granted to that extent, and further discussion of the merits of the claim for service connection is in the Remand portion below.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for diabetes mellitus is granted, subject to the Remand instructions below.
REMAND

While VA has received additional evidence which is sufficient to reopen the Veteran's claim for service connection for diabetes mellitus, additional development is necessary prior to adjudication of the appeal on the merits.

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran contends that he incurred diabetes mellitus as a result of in-service exposure to Agent Orange and jet fuel (JP5) during his period of service.  However, the record does not support his contention of in-service exposure to Agent Orange.   In the alternative, the Veteran asserts that his current diabetes mellitus is a result of exposure JP5 during his period of service while he performed his duties on helicopters.  

The Veteran reported that he worked on a line crew, and he was responsible for performing minor maintenance on aircrafts.  His daily duties included greasing, oiling, checking fluid levels, and taking fuel samples.  While taking fuel samples, the Veteran reported that jet fuel (JP5) would run down his arms and he would be soaked in JP5.  The Veteran notes that JP5 contains benzine, which he believes led him to develop diabetes mellitus.  See October 2011 statement in support of the case.  

The Board finds that a medical opinion is needed to address the Veteran's contention that his diabetes mellitus is related to his exposure to jet fuel (JP5) during his period of service.  The record does contain a private medical statement from Dr. R.J.J. in which provides a medical link between the Veteran's diabetes mellitus and his exposure to jet fuel.  However, this private medical opinion is based solely upon the Veteran's reported history and it does not include a review of the claims folder or cite to any medical literature in support of the medical conclusion rendered.  As such, a VA medical opinion is needed to address whether it is at least as likely as not that the Veteran's diabetes mellitus is related to his period of service, to include his exposure to jet fuel (JP5).


Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records. 

2. Arrange for the Veteran's claims folder to be review by the appropriate specialist in order to provide a VA medical opinion on the etiology of the Veteran's diabetes mellitus.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on a review of the claims folder and a review of the appropriate medical literature, the VA examiner should provide an opinion on whether it is at least likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is due to his period of military service, specifically to in-service exposure to jet fuel (JP5).

In doing so, the VA examiner should consider the Veteran's reported history of exposure to jet fuel (JP5) on a daily basis while taking fuel samples from aircrafts, as well as his reports after contacting 10 of his fellow unit members, 8 of them have been diagnosed with diabetes mellitus. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner in unable to answer any question posed, the examiner should so state, and explain why that is so.
3. Then readjudicate the claim remaining on appeal, and if the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




